DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 6/10/2020 and 6/11/2020 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 (and corresponding dependent claims) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an endoscope objective lens satisfying the expression: (1) -1.6 < fF/fR < -1.2, does not reasonably provide enablement for satisfying the expression: (2) -1.0 < SF5 = (R51 + R52)/(R51 – R52) < -0.5.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Specifically in claim 1, applicant discloses wherein said endoscope objective lens unit satisfies the expression: (2) -1.0 < SF5 = (R51 + R52)/(R51 – R52) < -0.5.  However, the Specification discloses wherein the solutions to this expression in Embodiments 1-4 (Tables 1-4 of the Specification) of the current application are respectively: -2.76, -3.08, -3.45, and -3.36, which do not fall between the claimed range of -0.5 and -1.0, and is therefore not enabled.  For purpose of examination, this limitation was not considered on the merits.  The dependent claims inherit the rejection from their parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue (US 2017/0023778 A1).
In regard to claim 1, Inoue discloses an endoscope objective lens unit (page 2, section [0047] & page 5, section [0079], Figure 2) comprising: at least a front lens group having a negative refractive power (page 3, section [0057], Figure 2, “G1”), a diaphragm (page 4, section [0074], Figure 2, “St”), and a rear lens group having a positive refractive power in order from an object side (page 2, section [0031], Figure 2, “G2”), wherein the front lens group includes at least a negative lens having a concave surface facing an image surface side (Figure 2, “L1a”) and a positive lens having a convex surface facing the object side (Figure 2, “L1d”), the rear lens group includes at least a positive lens having a convex surface facing the image surface side (Figure 2, “L2a”) and a cemented lens in which the positive lens and a negative lens are cemented (Figure 2, “L2b, L2c”), and the following expression is satisfied: -1.6<fF/fR<-1.2 → (f/fb)/(f/fa) = 0.403/-0.296 = -1.36 (page , TABLE 11, Example 2).
Regarding claim 2, Inoue discloses wherein, in a case where an average focal length of positive lenses in the endoscope objective tens unit is fP and a focal length of the entire system of the endoscope objective lens unit is f, a following expression (3) is satisfied: fP/f<2.5 (3) → [(1.158+3.25+1.545)/3]/0.85 = 2.33 (page 5, TABLES 3 & 4).
Regarding claim 5, Inoue discloses an endoscope comprising: said endoscope objective lens unit (pages 6 & 7, section [0086], Figure 11); which would inherently comprise an image sensor that receives an object image formed by the endoscope objective lens unit, this being reasonably assumed from the endoscope needing an image sensor to provide the disclosed “favorable images” (page 7, section [0086]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue as applied to claim 1 above, and further in view of Katahira (2012/0127598 A1).
Regarding claims 3 and 4, Inoue discloses as set forth above, but does not specifically disclose wherein a surface on an image surface side of the positive lens, in the front lens group, is a plane surface or wherein a surface on an object side of the positive lens having a convex surface facing the image surface side, in the rear lens group, is a plane surface.
Within the same field of endeavor, Katahira teaches that it is desirable in endoscope objectives comprising a front lens group includes at least a negative lens having a concave surface facing an image surface side and a positive lens having a convex surface facing the object side and a rear lens groups including at least a positive lens having a convex surface facing the image surface side and a cemented lens in which the positive lens and a negative lens are cemented (Figure 1), for a surface on an image surface side of the positive lens, in the front lens group, to be a plane surface, and for a surface on an object side of the positive lens having a convex surface facing the image surface side, in the rear lens group, to be a plane surface, for the purpose of providing a compact endoscope objective lens structure with a short overall optical length (page 2, section [0038], Figure 1, “L2 & L3”).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for a surface on an image surface side of the positive lens, in the front lens group and for a surface on an object side of the positive lens having a convex surface facing the image surface side, in the rear lens group of Inoue, to be plane surfaces, since Katahira teaches that it is desirable for the purpose of providing a compact endoscope objective lens structure with a short overall optical length.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        June 12, 2022